DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending this office action.

Response to Amendment
Applicant’s arguments filed on November 24th, 2020, with respect to the claims under 35 U.S.C 103 have been fully considered and persuasive. The rejection of the previous Office Action has been withdraw. 

Response to Arguments
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1-31 are allowed over the prior art of record.
Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2011/0099342 issued to Kadir Ozdemir (hereinafter as "Ozdemir") in view U.S Patent Application Publication 2012/0233228 issued to Barton et al. (hereinafter as "Barton") in further view of U.S Patent Application Publication 2011/0238621 issued to Vijay H. Agrawal (hereinafter as "Agrawal") in view of U.S Patent Application Publication 2005/0071389 issued to Ajay K. Gupta (hereinafter as "Gupta") in view of U.S Patent Application Publication 2014/0337375 issued to Jonathan Zhanjun Yue (hereinafter as “Yue”) in further view of 

	generating a respective key-value pair for each of the blocks, each key- value pair comprising a key that identifies the respective block in the data file and a value that includes a hash value of content of the respective block, wherein the hash value is used to determine that the block has changed by comparing the hash value with a previously stored hash value for the block on the secondary server, and wherein if a block appears in multiple files, the value in the key-value pair is a list of unique identifiers, each unique identifier representing an appearance of the block in one of the files of the multiple files;

With regards to the above limitations, U.S Patent Application Publication 2011/0099342 issued to Kadir Ozdemir (hereinafter as "Ozdemir") teaches efficient logging for asynchronous replicating between volume groups.  Ozdemir performs the following steps of receiving read and write request to receive store the data in their respective location. The data may not be stored in an overlap location if the data are redundant. The changes in the volume are replicated to the secondary storages based on the multiple request based on an order. Ozdemir indicates the change data file by reading into the writes and determining the order and observing the data section between the content before and after. 

if a block appears in multiple files, the value in the key-value pair is a list of unique identifiers, each unique identifier representing an appearance of the block in one of the files of the multiple files”. The novelty of the invention provides a better performance in improving partition replication by generating a key value-pair in respective blocks by providing a distinction between duplicates when appearing in multiple blocks by assigning a unique identifier in the multiple files in combination to determining whether the hash value that was used previously is determine by comparing to a previously stored hash in the secondary in which allows to insert a new set of key value pairs into the original segment list and determine a change block to replicate to the secondary according to the differences between the original key set and the updated key segment list. Thus, compare to conventional file level replication, instead of marking the entire file to be dirty, the novelty describe in the claims limits the amount of replication to replicating only the small portion. 

Furthermore, U.S Patent Application Publication 2012/0233228 issued to Barton et al. (hereinafter as "Barton") teaches storing object data in a cloud storage system by receiving a request to the object and evaluating the segment of the object in such that it 

The novelty of the invention provides a better performance in improving partition replication by generating a key value-pair in respective blocks by providing a distinction between duplicates when appearing in multiple blocks by assigning a unique identifier in the multiple files in combination to determining whether the hash value that was used previously is determine by comparing to a previously stored hash in the secondary in which allows to insert a new set of key value pairs into the original segment list and determine a change block to replicate to the secondary according to the differences between the original key set and the updated key segment list. Thus, compare to conventional file level replication, instead of marking the entire file to be dirty, the 

Moreover, U.S Patent Application Publication 2011/0238621 issued to Vijay H. Agrawal (hereinafter as "Agrawal") teaches performing data replication. The system perform assessment on the first storage device and the second storage device and that a portion of the second data that was previously replicated in the first storage is replicated. The system compares the attribute of the first and second data and determining the difference and attributes to identifying whether the checksums obtained are synchronized or different. Agrawal is the closest prior art to teach the changed block from the primary to the secondary server as a partial replication of the data file and determining if the series of block remains unchanged when unsubmitted in which Agrawal check the computing the check and comparing it to the checksum of the same block determining if the checksum yields differences between the source and replicated files.

Agrawal does not explicitly teach the novelty of the invention comprising “wherein if a block appears in multiple files, the value in the key-value pair is a list of unique identifiers, each unique identifier representing an appearance of the block in one of the files of the multiple files”. The novelty of the invention provides a better performance in improving partition replication by generating a key value-pair in respective blocks by providing a distinction between duplicates when appearing in multiple blocks by assigning a unique identifier in the multiple files in combination to determining whether 

Additionally, U.S Patent Application Publication 2005/0071389 issued to Ajay K. Gupta (hereinafter as "Gupta") teaches a primary and secondary servers in which allows the replicator to copy database log entries between the primaries and secondary servers. Gupta orders log entries of the object on the primary server in a selected order and transferring the log entries according to the smart large object by modifying the operation from the primary and secondary server and replaying the selecting order without locking.

Gupta does not teach the novelty of the invention comprising “wherein if a block appears in multiple files, the value in the key-value pair is a list of unique identifiers, each unique identifier representing an appearance of the block in one of the files of the multiple files”. The novelty of the invention provides a better performance in improving partition replication by generating a key value-pair in respective blocks by providing a distinction between duplicates when appearing in multiple blocks by assigning a unique identifier in the multiple files in combination to determining whether the hash value that 

Likewise, U.S Patent Application Publication 2014/0337375 issued to Jonathan Zhanjun Yue (hereinafter as “Yue”) teaches computer method and systems in which indexing and search that incorporate tree structures and hash tables by searching a query key for the data storage by accessing a binary tree. The binary tree comprises of plurality of nodes that has two directions in which comprises a right path and left path of the tree. Yue teaches searching a query key in the data storage comprising accessing the computer in which includes the hash structures in which comprises keys that are sorted among the arrays. Yue does not explicitly teach the novelty of the invention comprising “wherein if a block appears in multiple files, the value in the key-value pair is a list of unique identifiers, each unique identifier representing an appearance of the block in one of the files of the multiple files”. The novelty of the invention provides a better performance in improving partition replication by generating a key value-pair in respective blocks by providing a distinction between duplicates when appearing in multiple blocks by assigning a unique identifier in the multiple files in combination to determining whether the hash value that was used previously is determine by 

Finally, U.S Patent 7,606,841B1 issued to Dilip M. Ranade (hereinafter as "Ranade76") teaches a system that maintain consistent up-to-date copies of the primary data by enabling recovery of operation of a failure upon from the primary and secondary nodes. Each state of the individual storage location is tracked and indicate whether the data in each storage location is synchronized between the primary and secondary node. The acknowledgement of the updates are tracked for each replication to determine whether individual storage locations containing primary and secondary are synchronized and that logging and acknowledgement of the tracking are enable to maintain the information in such that resynchronization is required when needed. 

Ranade76 does not teach the novelty of the invention comprising “wherein if a block appears in multiple files, the value in the key-value pair is a list of unique identifiers, each unique identifier representing an appearance of the block in one of the files of the multiple files”. The novelty of the invention provides a better performance in improving partition replication by generating a key value-pair in respective blocks by providing a distinction between duplicates when appearing in multiple blocks by 

A further search was conducted for the claims in the instant application, the closest prior art of records found were U.S Patent Application Publication 2010/0058013 issued to Gelson et al. (hereinafter as “Gelson”) and U.S Patent Application Publication 2013/0275656 issued to Talagala et al. (hereinafter as “Talagala”).

Gelson teaches data authentication in which receives hash code from the front end arrangement and back end arrangement where the plica group members determine how to select to replicate data to the selected storage brick through group members through a key queue by determining how to transfer hash keys through different hash tables. Gelson does not explicitly teach the novelty of the invention in which provides a better performance in improving partition replication by generating a key value-pair in respective blocks by providing a distinction between duplicates when appearing in multiple blocks by assigning a unique identifier in the multiple files in combination to determining whether the hash value that was used previously is determine by 

	Furthermore, Talagala teaches a key-value store in which includes encoding a key of key-value-pair into a logical address by identifying the mapping relationship between the logical address and the location for the value of the key-value pair in the non-volatile recording media. The key value store module divides the logical address space into key portion and data value portions to a specific address. For each dividing address would help determine mapping relationship to map the specific key to the data values and to their respective physical location. Talagala does not explicitly teach the novelty of the invention in which provides a better performance in improving partition replication by generating a key value-pair in respective blocks by providing a distinction between duplicates when appearing in multiple blocks by assigning a unique identifier in the multiple files in combination to determining whether the hash value that was used previously is determine by comparing to a previously stored hash in the secondary in which allows to insert a new set of key value pairs into the original segment list and determine a change block to replicate to the secondary according to the differences between the original key set and the updated key segment list. Thus, compare to conventional file level replication, instead of marking the entire file to be dirty, the 

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 3, 12, and 21 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 2, 4-11, 13-20, 22-31 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/12/2021
/ANDREW N HO/Examiner
Art Unit 2162          


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162